The defendants appealed from the judgment of the Superior Court to the Supreme Court. Upon the hearing of their appeal, the judgment of the Superior Court was affirmed in accordance with the opinion filed in the Supreme Court on 24 February, 1932. See 202 N.C. 300, 162 S.E. 606.
On 31 March, 1932, the defendant, James N. Williamson, Jr., filed in the Supreme Court his petition for a rehearing of his appeal from the judgment of the Superior Court. Rule 44, Rules of Practice in the Supreme Court.200 N.C. 838. A rehearing was ordered on 9 May, 1932, and has been had since that date.
It appears from the uncontradicted evidence at the trial of this action in the Superior Court, that the loss sustained by plaintiff's intestate by reason of the negligence of the directors of the Alamance Insurance and Real Estate Company occurred after 27 November, 1927, and that the defendant, James N. Williamson, Jr., was not a director of the said company, either de jure or de facto on or after said date. He was not reelected as a director in the annual meeting of the stockholders of the company in January, 1927.
The defendant, James N. Williamson, Jr., excepted to the refusal of the trial court to allow his motion for judgment as of nonsuit at the close of all the evidence and on his appeal to the Supreme Court assigned such refusal as error. This assignment of error was not sustained at the hearing of the appeal by the Supreme Court. In his petition for a rehearing of his appeal, the defendant suggests that the Supreme Court was inadvertent to his contention that there was no evidence at the trial in the Superior Court tending to show a causal connection between any negligence on his part as a director of the Alamance Insurance and Real Estate Company and the loss sustained by plaintiff's intestate.
In the absence of evidence tending to show a causal connection between the negligence of the defendant, James N. Williamson, Jr., while serving as a director of the Alamance Insurance and Real *Page 112 
Estate Company, and the loss sustained by plaintiff's intestate by reason of the negligence of the directors of said company, after the defendant had ceased to be a director, it was error to refuse defendant's motion for judgment as of nonsuit at the close of all the evidence. Burke v. CoachCo., 198 N.C. 8, 150 S.E. 636, Whitaker v. Car Co., 197 N.C. 83,147 S.E. 729, Peters v. Tea Co., 194 N.C. 172, 138 S.E. 595, Gillis v.Transit Corporation, 193 N.C. 346, 137 S.E. 153, Ledbetter v. English,166 N.C. 125, 181 S.E. 1066.
An examination of the evidence set out in the case on appeal sustains the petitioner's contention that the court inadvertently overlooked his contention presented by his petition for a rehearing.
The judgment of the Superior Court against the defendant, James N. Williamson, Jr., is reversed.
Petition allowed.